Case 1:18-cv-00088-LPS Document 995 Filed 01/16/21 Page 1 of 3 PageID #: 46428




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 H. LUNDBECK A/S, TAKEDA                          )
 PHARMACEUTICAL COMPANY LTD.,                     )
 TAKEDA PHARMACEUTICALS U.S.A.,                   )
 INC., TAKEDA PHARMACEUTICALS                     )
 INTERNATIONAL AG and TAKEDA                      )   C.A. No. 18-88 (LPS)
 PHARMACEUTICALS AMERICA, INC.,                   )   CONSOLIDATED
                                                  )
                        Plaintiffs,               )   C.A. No. 18-114 (LPS)
                                                  )
                v.                                )
                                                  )
 APOTEX INC., et al.,                             )
                                                  )
                        Defendants.               )


                                      CONSENT JUDGMENT

               H. Lundbeck A/S, Takeda Pharmaceutical Company Ltd., Takeda

Pharmaceuticals U.S.A., Inc., Takeda Pharmaceuticals International AG, and Takeda

Pharmaceuticals America, Inc. (hereinafter, “Lundbeck and Takeda”), and MSN Laboratories

Private Limited, MSN Pharmaceuticals, Inc., and MSN Pharmachem Private Limited (hereinafter

collectively, “MSN”), the parties in the above-captioned actions, have agreed to terms and

conditions representing a negotiated settlement of the actions and have set forth those terms and

conditions in a Settlement Agreement (the “Settlement Agreement”). Now the parties, by their

respective undersigned attorneys, hereby stipulate and consent to entry of judgment and an

injunction in the actions, as follows:

               IT IS this ___ day of January, 2021:

               ORDERED, ADJUDGED AND DECREED as follows:

               This District Court has jurisdiction over the subject matter of the above actions

and has personal jurisdiction over the parties.
Case 1:18-cv-00088-LPS Document 995 Filed 01/16/21 Page 2 of 3 PageID #: 46429




                   As used in this Consent Judgment, (i) the term “MSN Product” shall mean the

drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug Application

No. 211101 (and defined in greater detail in the Settlement Agreement); (ii) the term “Licensed

Patents” shall mean United States Patent Numbers 8,722,684, 8,969,355, 9,227,946, 9,861,630,

9,125,910 and 9,278,096; and (iii) the term “Affiliate” shall mean any entity or person that,

directly or indirectly through one or more intermediaries, controls, is controlled by, or is under

common control with MSN; for purposes of this definition, “control” means (a) ownership,

directly or through one or more intermediaries, of (1) more than fifty percent (50%) of the shares

of stock entitled to vote for the election of directors, in the case of a corporation, or (2) more than

fifty percent (50%) of the equity interests in the case of any other type of legal entity or status as

a general partner in any partnership, or (b) any other arrangement whereby an entity or person

has the right to elect a majority of the Board of Directors or equivalent governing body of a

corporation or other entity or the right to direct the management and policies of a corporation or

other entity.

                Unless otherwise specifically authorized pursuant to the Settlement Agreement,

MSN, including any of its Affiliates, successors and assigns, is enjoined from infringing the

Licensed Patents, on its own part or through any Affiliate, by making, having made, using,

selling, offering to sell, importing or distributing of the MSN Product.

                Compliance with this Consent Judgment may be enforced by Lundbeck and

Takeda and their respective successors in interest, or assigns, as permitted by the terms of the

Settlement Agreement.

                This District Court retains jurisdiction to enforce or supervise performance under

this Consent Judgment and the Settlement Agreement.
Case 1:18-cv-00088-LPS Document 995 Filed 01/16/21 Page 3 of 3 PageID #: 46430




              All claims, counterclaims, affirmative defenses and demands in these actions are

hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any party.

                                                           _____________________________
                                                           Leonard P. Stark, U.S.D.J.


We hereby consent to the form and entry of this Order:



 _/s/ Jack B. Blumenfeld_______________          _/s/ Geoffrey G. Grivner______________
 Jack B. Blumenfeld (#1014)                      Geoffrey G. Grivner (#4711)
 Megan Elizabeth Dellinger (#5739)               BUCHANAN INGERSOLL & ROONEY PC
 MORRIS, NICHOLS, ARSHT &                        919 North Market Street, Suite 990
 TUNNELL LLP                                     Wilmington, DE 19801
 1201 North Market Street                        Tel: (302) 552-4200
 P.O. Box 1347                                   Fax: (302) 552-4295
 Wilmington, DE 19899                            geoffrey.grivner@bipc.com
 (302) 658-9200
                                                 Of Counsel:
 George F. Pappas                                Matthew L. Fedowitz (pro hac vice)
 Einar Stole                                     BUCHANAN INGERSOLL & ROONEY PC
 Christopher N. Sipes                            1700 K Street, N.W.
 Brianne Bharkhda                                Washington, D.C., 20006
 COVINGTON & BURLING LLP                         Tel: (202) 452-7306
 One CityCenter                                  Fax: (703) 836-2021
 850 10th Street NW                              matthew.fedowitz@bipc.com
 Washington, DC 20001
 (202) 662-6000                                  Lloyd S. Smith (pro hac vice)
                                                 Grant S. Shackelford (pro hac vice)
 Attorneys for H. Lundbeck A/S, Takeda           Brian H. Gold (pro hac vice)
 Pharmaceutical Company Ltd., Takeda             BUCHANAN INGERSOLL & ROONEY PC
 Pharmaceuticals U.S.A., Inc., Takeda            1737 King Street, Suite 500
 Pharmaceuticals International AG, and           Alexandria, VA 22314-2727
 Takeda Pharmaceuticals America, Inc.            Tel: (703) 836-6620
                                                 Fax: (703) 836-2021
                                                 lloyd.smith@bipc.com
                                                 grant.shackelford@bipc.com
                                                 brian.gold@bipc.com

                                                 Attorneys for MSN Laboratories Private
                                                 Limited, MSN Pharmaceuticals, Inc., and
 Dated: January 16, 2021
                                                 MSN Pharmachem Private Limited
